Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”), made by and between
Linda S. Huber (hereinafter referred to as “Employee”), and Moody’s Corporation
(hereinafter deemed to include its worldwide subsidiaries and affiliates and
referred to as the “Company”).

In consideration of the mutual covenants and promises hereinafter provided and
of the actions taken pursuant thereto, the parties agree as follows:

1.    Employee’s employment with the Company, and Employee’s membership on any
committees, is terminated effective on the date specified in Appendix A (the
“Termination Date”) and Employee agrees not to apply for or seek re-employment
with the Company after that date. Employee agrees to continue working through
the Termination Date (“Continued Employment Period”), unless relieved of duties
earlier by the Company in the Company’s sole discretion. The Company reserves
its right to remove Employee from her current position(s) prior to the
Termination Date. Upon two weeks’ written notice to the Company, Employee also
has the right to terminate her employment prior to the Termination Date.
Employee acknowledges that given Employee’s status prior to the Termination Date
as an officer of the Company, Employee’s termination may require additional
formalities. As such, Employee agrees to reasonably cooperate with the Company
to take any and all actions as may be required by any local law, government
agency, or other regulatory body relating to the termination of Employee’s
position(s) with the Company, including, upon the reasonable request of the
Company from time to time, promptly executing any resignation forms,
questionnaires or other similar documents. Employee acknowledges and understands
that Employee remains subject to any and all of the Company’s policies and
procedures during the Continued Employment Period. Employee will continue to
receive Employee’s regular salary and benefits through the Termination Date even
if relieved of duties earlier by the Company, unless Employee resigns for any
reason or has engaged in conduct that warrants immediate termination of
employment pursuant to the Company’s policies, procedures, and past practice.
Unless otherwise agreed to by the Company in writing, such resignation or
termination would preclude Employee from being eligible to receive the benefits
set forth in Paragraph 2 of this Agreement and Appendix A. Employee further
acknowledges and understands that nothing in this Agreement alters the at-will
nature of Employee’s employment and that Employee’s employment can be terminated
by the Company or the Employee at any time, for any or no reason, and with or
without advance notice or cause.

2.     Provided the Employee timely signs and does not revoke this Agreement,
Employee signs, on but not before the Termination Date, and does not revoke a
separate General Release of Claims (attached hereto as Exhibit 1 (“Exhibit 1”)),
Employee fully complies with both documents’ terms and remains in good standing
through the Termination Date, and Employee returns all Company property by the
Termination Date, Employee will be eligible for the benefits set forth in the
Moody’s Corporation Career Transition Plan (the “Plan”), subject to the terms
and conditions thereof, and this Agreement. Employee hereby acknowledges receipt
of a summary description of the Plan. A summary of the benefits for which
Employee is eligible is set forth in Appendix A.

 

1



--------------------------------------------------------------------------------

3.    Release:

 

  a.

In exchange for the Continued Employment Period and Employee’s eligibility to
accept Exhibit 1, the consideration provided in this Agreement, and the benefits
under the Plan set forth in Appendix A, and as a material inducement for those
promises, to the fullest extent permitted by law, Employee hereby WAIVES,
RELEASES and FOREVER DISCHARGES the Company and its past and present parents,
subsidiaries, affiliates and divisions, their respective successors and assigns,
and all of their respective past and present directors, officers,
representatives, stockholders, agents, employees, attorneys, agents,
fiduciaries, plan administrators, services providers, parties in interest, and
trustees or administrators of any Company plan or employee benefit plan
sponsored by the Company, any Company plan, and any employee benefit plan
sponsored by the Company, whether as individuals or in their official capacity,
and the respective heirs and personal representatives (together, “Releasees”),
from any and all legally waivable claims, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, attorneys’ fees, costs, damages or any right
to any monetary recovery or any other personal relief, whether known or unknown,
in law or in equity, by contract, tort, law of trust or pursuant to federal,
state or local statute, regulation, ordinance or common law, which Employee now
has, ever has had, or may hereafter have, based upon or arising from any fact or
set of facts, acts or omissions, whether known or unknown to Employee, from the
beginning of time until the date of execution of this Agreement (together,
“Claims”), including, but not limited to, Claims arising out of or relating in
any way to Employee’s employment relationship with the Company or termination of
that employment or any other relationship. This WAIVER and RELEASE includes, but
is not limited to, any claim for unlawful discrimination under the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, as amended, the Older Workers’ Benefits Protection Act (“OWBPA”), the
Equal Pay Act (“EPA”), the Employee Retirement Income Security Act (“ERISA”)
(including, but not limited to, claims for breach of fiduciary duty under
ERISA), the Rehabilitation Act of 1973, and the Americans with Disabilities Act
of 1990 (“ADA”), 42 U.S.C. § 1981, the Family and Medical Leave Act of 1993
(“FMLA”), New York State Human Rights Law, New York Equal Pay Law, New York
State Civil Rights Law, New York Off-duty Conduct Lawful Activities
Discrimination Law, New York State Labor Relations Act, Article 23-A of the New
York State Corrections Law, New York Whistleblower Statute, New York Family
Leave Law, New York Minimum Wage Act, New York Wage and Hour Law, New York Wage
Hour and Wage Payment Law, New York State Worker Adjustment and Retraining
Notification Act, the retaliation provisions of New York Workers’ Compensation
Law; New York City Human Rights Law; and the New York City Earned Sick Time Act,
including all amendments thereto. In consideration for Employee’s release of the
Releasees, the Company hereby discharges and generally releases Employee from
all claims, causes of action,

 

2



--------------------------------------------------------------------------------

  suits, agreements, and damages which each such party may have now or in the
future against Employee for any act, omission, or event relating to Employee’s
employment with the Company or termination of employment therefrom occurring up
to and including the date on which Employee signs this Agreement to the extent
that any such claim, cause of action, suit, agreement, or damages is based on
facts, acts, omissions, circumstances, or events actually known as of the date
of this Agreement to the Company’s Board of Directors (“Board”), or facts, acts,
omissions, circumstances, or events which, as of the date of this Agreement, the
Board reasonably should have been aware of.

 

  b. Notwithstanding the generality of the foregoing, nothing herein constitutes
a release or waiver by Employee of, or prevents Employee from making or
asserting: (i) any Claim or right Employee may have under COBRA; (ii) any Claim
or right Employee may have for unemployment insurance benefits or workers’
compensation benefits; (iii) any Claim or right Employee may have to vested
benefits under the written terms of a qualified employee pension benefit plan;
(iv) any Claim that cannot be waived as a matter of law; (v) any medical claim
incurred during your employment that is payable under applicable medical plans
or an employer-insured liability plan; (vi) any Claim or right that may arise
after the execution of this Agreement; (vii) any Claim or right Employee may
have under this Agreement; and/or (viii) any right, if any, to continued
coverage under the Company’s applicable directors’ and officers’ or other third
party liability insurance policy(ies). In addition, nothing herein shall prevent
Employee from filing a charge or complaint, either individually or with or on
behalf of others, with the Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”), the U.S. Department of Labor, the
Occupational Safety and Health Commission, or any other federal, state, or local
administrative agency or Employee’s ability to participate in any investigation
or proceeding conducted by such agency; provided, however, that pursuant to
Paragraph 3(a), Employee is waiving any right to recover monetary damages or any
other form of personal relief in connection with any such charge, complaint,
investigation or proceeding. To the extent Employee receives any personal or
monetary relief in connection with any such charge, complaint, investigation or
proceeding, the Company will be entitled to an offset for the payments made
pursuant to Paragraph 2 of this Agreement. Notwithstanding this provision,
nothing in this Agreement limits Employee’s ability to receive an award from a
government-administered award program for information provided to any federal,
state or local authority or administrative agency and nothing in this Agreement
requires an offset of any such award.

 

  c.

In further exchange for the Continued Employment Period and Employee’s
eligibility to accept Exhibit 1, the consideration under this Agreement, and the
benefits under the Plan set forth in Appendix A, and as a material inducement
for those promises, to the fullest extent permitted by law, Employee also hereby
WAIVES any right to (i) initiate or maintain any Claims (as defined in Paragraph
3(a)) on a class action basis, collective action basis, or representative action
basis

 

3



--------------------------------------------------------------------------------

  against Releasees; (ii) serve or participate as a representative of any such
class action, collective action, or representative action; (iii) serve or
participate as a member of any such class action, collective action, or
representative action; or (iv) recover any relief from any such class action,
collective action, or representative action. Employee further agrees that if
Employee is included within any such class, collective, or representative
action, Employee will take all steps necessary to opt-out of the action or
refrain from opting in or otherwise participating to pursue claims in the
action, as the case may be.

 

  d. This WAIVER and RELEASE is binding on Employee, Employee’s heirs, legal
representatives and assigns. However, it does not apply to any claim that may
arise after the date that Employee signs this Agreement.

4.    Acknowledgments. Employee acknowledges that Employee’s continued
employment during the Continued Employment Period and the benefits set forth in
the Plan and this Agreement include compensation and/or benefits in addition to
what Employee would otherwise be entitled to receive, and that such compensation
and/or benefits are just and sufficient consideration for the waivers, releases
and commitments set forth herein and in Exhibit 1. Employee also acknowledges
and agrees that Employee has received all entitlements due from the Company
relating to Employee’s employment with the Company, including but not limited
to, all wages earned, sick pay, vacation pay, and any paid and unpaid personal
leave for which Employee was eligible and entitled, and that no other
entitlements are due to Employee other than as set forth in this
Agreement. Employee further acknowledges and agrees that, aside from the
benefits set forth in the Plan and this Agreement, Employee is not a participant
in and is not entitled to any benefits under any other employee benefits plan
sponsored by the Company and Employee releases all claims and waives all rights
with respect to any such plan. The benefits set forth in the Plan and this
Agreement will not become due until on or after the Effective Date of Exhibit 1
(as defined in Paragraph 5(f) of Exhibit 1).

5.    During the Continued Employment Period and following the Termination Date,
Employee will be available on reasonable advance notice to consult on matters,
as reasonably requested by the Company, and will continue to cooperate in all
material respects with respect to any claims, litigations or investigations
relating to the Company (including investigations which relate directly or
indirectly to Employee’s activities at the Company) by providing truthful and
complete information, including truthful and complete testimony if requested. No
reimbursement for expenses incurred by Employee during the Continued Employment
Period and after the Termination Date shall be made to Employee unless
authorized in writing in advance by the Company. Any requested cooperation shall
not unreasonably interfere with her then current business, employment or
personal commitments. If the parties agree in good faith that, in order to
reasonably cooperate, Employee needs to retain counsel independent of the
Company’s counsel due to a potential conflict of interests of such Company
counsel, Employee shall be reimbursed for her reasonable attorneys’ fees and
expenses as incurred, provided that the Company will have the opportunity to
approve Employee’s selection of counsel, which approval will not be unreasonably
withheld, and that no reimbursement for attorneys’ fees and expenses incurred as
a result of this provision shall be made to Employee unless authorized in
writing in advance by the Company.

 

4



--------------------------------------------------------------------------------

6.    Employee agrees to abide by the following restrictions during the
Continued Employment Period and through the last day of salary continuation, as
set forth in Appendix A (the “Last Day of Salary Continuation”), whether or not
Employee accepts any form of compensation from a competing entity or consultant:

 

  a. Except as to Employee’s membership on the Board of the Bank of Montreal and
any other affiliations agreed to in writing between Employee and the President
or General Counsel of the Company, Employee agrees that during the Continued
Employment Period, Employee will not become a stockholder (unless such stock is
listed on a national securities exchange or traded on a daily basis in the
over-the-counter market and the Employee’s ownership interest is not in excess
of 2% of the company whose shares are being purchased), employee, officer,
director or consultant of or to a corporation, or a member or an employee of or
a consultant to a partnership or any other business or firm; nor if Employee
becomes associated with a company, partnership or individual which company,
partnership or individual acts as a consultant to any businesses will Employee
provide services to such businesses. Notwithstanding the foregoing, Employee may
be a passive investor in any private equity, hedge fund, mutual fund or similar
investment vehicle.

 

  b. Except as to Employee’s membership on the Board of the Bank of Montreal and
any other affiliations agreed to in writing between Employee and the President
or General Counsel of the Company, Employee agrees that after the Termination
Date and through the Last Day of Salary Continuation, Employee will not become a
stockholder (unless such stock is listed on a national securities exchange or
traded on a daily basis in the over-the-counter market and the Employee’s
ownership interest is not in excess of 2% of the company whose shares are being
purchased), employee, officer, director or consultant of or to a corporation, or
a member or an employee of or a consultant to a partnership or any other
business or firm, which competes with any of the businesses owned or operated by
the Company; nor if Employee becomes associated with a company, partnership or
individual which company, partnership or individual acts as a consultant to
businesses in competition with the Company will Employee provide services to
such competing businesses. Notwithstanding the foregoing, (i) Employee may work
for a non-competitive business line of a person or entity that competes with the
Company provided that she does not perform any services for the competing
business line and does not communicate professionally with anyone in such
competing business line and (ii) Employee may be a passive investor in any
private equity, hedge fund, mutual fund or similar investment vehicle.

 

  c.

Employee also agrees that during the Continued Employment Period and through the
Last Day of Salary Continuation, Employee will not recruit or solicit any
customers of the Company to become customers of any business entity which
competes with any of the businesses owned or operated by the Company. In
addition, Employee agrees that during the Continued Employment Period and

 

5



--------------------------------------------------------------------------------

  through the Last Day of Salary Continuation, neither Employee nor any company
or entity Employee controls or manages shall recruit or solicit any employee of
the Company to become an employee of any business entity.

 

  d. Except as to Employee’s membership on the Board of the Bank of Montreal, if
Employee performs services for an entity other than the Company at any time
after the Termination and on or before the Last Day of Salary Continuation
(whether or not such entity is in competition with the Company), Employee shall
notify the Company on or prior to the commencement thereof of same, including
providing the name of the entity. To “perform services” shall mean employment or
services as an employee, consultant, owner, partner, associate, agent or
otherwise on behalf of any person, principal, partnership, firm or corporation.

7.    Except as provided for in Paragraphs 8(c) and 8(d), (i) Employee shall not
disparage, denigrate or defame the Company, any other affiliated entity, any of
their business products or services, or any of their directors, officers,
executives, or other personnel and shall not make any written or oral statement,
news release or other announcement relating to Employee’s employment by the
Company or relating to the Company, its subsidiaries, customers or personnel,
which would tend to embarrass or criticize any of the foregoing and (ii) within
10 days of the Effective Date of this Agreement (as defined in Paragraph 5(f) of
Exhibit 1), the Company shall direct certain individuals, the names of whom
shall be separately provided and agreed upon between the parties, not to make
any written or oral statement, news release or other announcement relating to
the Employee or Employee’s employment by the Company, which would tend to
embarrass or criticize Employee. The Company accepts no responsibility once the
instruction described in Paragraph 7(ii) is issued.    

8.     Confidentiality:

 

  a. Except as provided for in Paragraphs 8(c) and 8(d), Employee agrees not to
directly or indirectly disclose any proprietary or confidential information,
records, data, formulae, specifications and other trade secrets owned by the
Company, whether oral or written, to any person or use any such information,
except pursuant to court order (in which case Employee will first provide the
Company with written notice of such) or if expressly authorized in writing by an
executive officer of the Company. All such information, as well as all records,
files, drawings, documents, emails, models, disks, equipment and the like
relating to the businesses of the Company shall remain the sole property of the
Company and shall not be removed from the premises of the Company. Employee
further agrees to leave or return to the Company, as the case may be, any
property, records, files, drawings, documents, models, disks, equipment, and the
like of the Company which Employee may have, no matter where located, no later
than the Termination Date, and agrees not to keep any copies or portions
thereof. To the extent Employee has any Company information or material stored
on any PDA, personal computer, personal email, hard drive, thumb drive, cloud or
other electronic storage device, Employee agrees to permanently delete such
information from such devices, subject to any Company litigation preservation
directive then in effect. Notwithstanding the foregoing, Employee may make and
retain an electronic copy of her contacts list.

 

6



--------------------------------------------------------------------------------

  b. Except as provided for in Paragraphs 8(c) and 8(d), Employee and the
Company each agree not to talk about, write about, discuss or otherwise
publicize any of the circumstances giving rise to this Agreement (including
Appendix A and Exhibit 1), at any time to any person or entity, except that
Employee may disclose such circumstances as necessary to Employee’s legal, tax
or other financial advisors and to her immediate family members, and the Company
may disclose such circumstances and this Agreement (including Appendix A and
Exhibit 1) as necessary to the Company’s auditors; legal, tax or other financial
advisors; and as needed to effectuate the terms of the Agreement.

 

  c. Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Employee, the Company, or their respective attorneys from: (i) making
any disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, including Appendix A
and Exhibit 1, or as required by law or legal process, including periodic
Securities and Exchange Commission reporting requirements and disclosures; or
(ii) lawfully initiating communications directly with, cooperating with,
providing relevant information to or otherwise assisting or testifying in an
investigation by the Securities and Exchange Commission or any other
governmental or regulatory body or official(s) or self-regulatory organization
regarding a possible violation of any applicable law, rule or regulation or
regarding potentially fraudulent or suspicious activities.    Further, nothing
in this Agreement shall require Employee to notify the Company of any such
communications, cooperation, assistance, responses to inquiries, assistance,
testimony or participation as described in this paragraph. Employee acknowledges
and agrees, however, that pursuant to Paragraph 3, Employee is waiving any right
to recover monetary damages or any other form of personal relief in connection
with any such action, investigation or proceeding. Notwithstanding this
provision, nothing in this Agreement limits Employee’s ability to receive an
award from a government-administered award program for information provided to
any federal, state or local authority or administrative agency. Despite the
foregoing, unless required by applicable law or by a court of competent
jurisdiction (and in that case only following prompt prior notice to the
Company), Employee is not permitted to reveal to any third-party, including any
governmental, law enforcement, or regulatory authority, information Employee
came to learn during the course of Employee’s employment with the Company that
is protected from disclosure by any applicable privilege, including but not
limited to the attorney-client privilege, attorney work product doctrine, and/or
other applicable privileges. The Company does not waive any applicable
privileges or the right to continue to protect its privileged attorney-client
information, attorney work product, and other privileged information.

 

7



--------------------------------------------------------------------------------

  d. Federal law provides that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret under either of the following conditions: (a) where the
disclosure is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(b) where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Federal law also
provides that an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.

9.    Breach:

 

  a. Employee acknowledges and agrees that if Employee breaches any of
Employee’s commitments or representations to the Company agreed upon in
Paragraphs 3, 5, 6, 7, 8(a), and/or 8(b) of this Agreement, in addition to any
remedy or damages available to the Company as permitted by law, Employee will
forfeit any claim or entitlement to the payments described in Paragraph 2 and
Exhibit A hereof that may remain unpaid at the time of such breach except to the
extent required to be paid to Employee or her beneficiaries by applicable law
and pursuant to the terms of the applicable Plan(s) and Employee will
immediately repay, upon demand of the Company, all payments made pursuant to
this Agreement paid prior to such breach in addition to the Company’s reasonable
fees and costs associated with enforcing its rights under this Paragraph,
provided, however, that the Employee shall be entitled to retain up to Ten
Thousand Dollars ($10,000.00), which amount Employee and the Company agree
constitutes valid ongoing consideration for the release in Paragraph 3.

 

  b. A waiver by either party hereto of a breach of any term or provision of the
Agreement shall not be construed as a waiver of any subsequent breach.

10.    Employee hereby acknowledges that:

 

  a. The Company hereby advises Employee to obtain independent legal advice from
an attorney of Employee’s choice with respect to this Agreement, including
Appendix A and Exhibit 1. If Employee declines to consult with an attorney
before signing this Agreement, Employee agrees that Employee has knowingly and
voluntarily chosen not to do so;

 

  b. Employee has had a period of at least twenty-one (21) days to review and
consider this Agreement and Appendix A and Exhibit 1;

 

  c. If Employee knowingly and voluntarily chooses to do so, Employee may accept
the terms of this Agreement before the twenty-one (21) day consideration period
provided for in this Paragraph 10 has expired;

 

8



--------------------------------------------------------------------------------

  d. Employee has freely and voluntarily entered into this Agreement after due
consideration;

 

  e. By executing this Agreement, the parties agree that changes to the
Company’s offer contained in this Agreement, Appendix A and Exhibit 1, whether
material or immaterial, have not restarted the twenty-one (21) day consideration
period provided for in this Paragraph 10;

 

  f. Employee has the right to revoke this Agreement within seven (7) days of
signing it. Employee’s notice of revocation must be in writing and addressed and
delivered to the attention of John Goggins, EVP-General Counsel, Moody’s
Corporation, 7 World Trade Center at 250 Greenwich Street, New York, NY 10007,
by hand-delivery or by certified mail, return receipt requested, on or before
the end of the seven-day period;

 

  g. This Agreement will not be effective or enforceable until eight (8) days
after the Company has received Employee’s signed copy of this Agreement. That
will be the “Effective Date” of this Agreement, provided Employee has not
revoked this Agreement within the time period set forth in Paragraph 10(f).
Further, provided this Agreement becomes Effective, and Employee timely signs,
and does not revoke Exhibit 1 in accordance with Paragraph 5(f) thereof, and
Employee complies with the terms of this Agreement, Employee will receive the
benefits set forth in Appendix A. However, if Employee does not timely sign or
revokes this Agreement, the Agreement will not become effective, and Employee
may not sign Exhibit 1 and will not be eligible to receive the benefits set
forth in Appendix A; and

 

  h. In deciding to sign this Agreement Employee has not relied on any promises
or commitments, whether spoken or in writing, made to Employee by any Company
representative, except for what is expressly stated in this Agreement.

11.    Employee agrees that if Employee fails to execute and return this
Agreement to the Company within the time specified herein, the promises and
agreements made by the Company herein will have been revoked.

12.    It is understood and agreed that neither the execution of this Agreement,
nor the terms of the Agreement, including Appendix A and Exhibit 1, constitute
an admission by the Company or any Releasee of any unlawful discriminatory acts
or liability of any kind by the Company and/or any Releasee, or anyone acting
under their supervision or on their behalf, and such liability is expressly
denied. This Agreement, including Appendix A and Exhibit 1, or the consideration
paid pursuant thereto, may not be used or introduced as evidence of an admission
of liability, inasmuch as such liability is expressly denied.

13.    Indemnification. Nothing in this Agreement shall be deemed to modify the
Company’s indemnification obligations set forth in Paragraph 6 of the Company’s
Certificate of Incorporation.

 

9



--------------------------------------------------------------------------------

14.     Miscellaneous:

 

  a. This Agreement, including Appendix A and Exhibit 1, constitutes the entire
understanding and agreement between Employee and the Company, and replaces and
cancels all previous agreements and commitments, whether spoken or written, in
connection with the matters described.

 

  b. If any term, provision, covenant or restriction contained in this
Agreement, including Appendix A and Exhibit 1, is held by a court of competent
jurisdiction or any foreign, federal, state, county or local government or any
other governmental regulatory or administrative agency or authority or
arbitration panel to be invalid, void, unenforceable or against public policy
for any reason, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect.

 

  c. This Agreement, including Appendix A and Exhibit 1, shall be construed,
governed by and enforced in accordance with the laws of the State of New York
without regard to its conflicts of law principles. Any action arising out of or
relating to this Agreement may, at the election of the Company, be brought and
prosecuted only in that State, and in the event of such election, Employee
consents to the jurisdiction and venue of any courts of or in such jurisdiction.

 

  d. This Agreement cannot be changed or modified except by written agreement
signed by both Employee and an authorized company representative.

 

  e. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.

 

  f. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code, to the extent applicable. Notwithstanding any provision herein to
the contrary, the Agreement shall be interpreted and administered consistent
with this intent to the fullest extent allowable by law. If this Agreement
provides for multiple payments, each separate payment provided pursuant to the
terms of this Agreement shall be treated as a separate “payment” for purposes of
Section 409A. In addition, if Employee is a “specified employee” within the
meaning of Section 409A, as determined by the Company under its Section 409A
administrative policies, any payment made in connection with Employee’s
termination of employment shall not be made earlier than six (6) months after
the date of such termination to the extent required by Section 409A.

 

10



--------------------------------------------------------------------------------

PLEASE READ the following declaration and sign this Agreement only if it is
true, on or before February 5, 2018:

Employee acknowledges that she has carefully read and considered this Agreement,
including Appendix A and Exhibit 1; that she has been given the opportunity to
review this Agreement, including Appendix A and Exhibit 1, with an attorney of
her own choosing; that she understands by signing this Agreement and allowing it
to become effective, she is forever relinquishing important legal rights and
claims, including under the ADEA; and that she freely and voluntarily consents
to all terms of this Agreement with full understanding of what they mean.

IN WITNESS WHEREOF, Employee and the Company, by its duly authorized agent, have
hereunder executed this Agreement.

 

LINDA S. HUBER     MOODY’S CORPORATION

/s/ Linda S. Huber

   

/s/ John Goggins

   

John Goggins, EVP-General Counsel

   

Authorized Agent

   

January 26, 2018

   

January 26, 2018

Date signed by Linda S. Huber

   

Date signed by Moody’s Corporation

 

11



--------------------------------------------------------------------------------

Appendix A

Summary of Benefit Entitlements

Under Moody’s Corporation

Career Transition Plan

For LINDA S. HUBER

 

Employment with Company Since:    05/16/2005 Continued Employment Period:   
Execution Date of Agreement - 06/30/2018 Termination Date:    06/30/20181 Salary
Continuation Period:    07/01/2018-07/01/2019 Salary Continuation:    52 weeks =
$609,000 Last Day of Salary Continuation:    07/01/2019 Welfare Benefits
Continuation End Date:    07/01/2019 Outplacement Services:    12 months

Employee will be eligible to receive a 2017 Performance Incentive Compensation
Plan (PIC) bonus, payable in the first quarter of 2018 at 100% of bonus target
of $791,000. Employee will also be eligible to receive $395,500.00, which
represents a prorated portion through June 30, 2018 of her 2018 Performance
Incentive Compensation (PIC) Plan bonus at target, payable in the first quarter
of 2019.    

A letter and fact sheet containing benefits information will be mailed under
separate cover by the Moody’s Benefits Administrator, Fidelity Investments. The
description of benefits provided is only a summary and is subject to the terms
and conditions of the Plan, and any and all benefits provided to Employee remain
at all times subject to the terms of the applicable Plan including its amendment
and termination provisions. Refer to the summary plan description for more
details. Should Employee have questions, please contact the Benefits Center at
Fidelity at 877-208-0784.

Employee’s pension benefits will be subject to the terms and conditions of the
relevant plans. For clarity, Employee is a participant in the Retirement Account
plan, the Pension Benefit Equalization Plan (“PBEP”), and the Supplemental
Executive Benefit Plan (“SEBP”).

 

1  In the event that Employee obtains new employment prior to the Termination
Date and informs the Company of the start date of such new employment (the “New
Employment Start Date”) pursuant to Paragraph 1 of the Separation Agreement, the
Company agrees to pay Employee in a lump sum, less all applicable taxes and
withholdings and within 30 days of the New Employment Start Date, the amount
equivalent to Employee’s remaining salary payments between the New Employment
Start Date and the Termination Date.

 

1



--------------------------------------------------------------------------------

Employee’s equity, including performance shares, restricted stock, restricted
stock units and stock options, will be addressed in accordance with the
applicable plan document(s) and Award Agreements. With respect to any
outstanding performance share grants, as a Retiree, in each case after the first
anniversary of the date of the performance shares grant, Employee shall be
entitled to receive as a payout a pro rata portion of the number of shares
issuable pursuant to the participant’s performance shares based on the number of
days of actual service during the three-year performance period.

All such shares are to be issued after the end of the three-year period on the
originally scheduled vesting date but only to the extent that such shares would
have been earned by achievement of performance measures and become issuable to
the participant had the termination of employment not occurred prior to the end
of the performance period. For further information on any equity awards,
Employee should refer to the applicable plan documents, which are available to
Employee in Employee’s Fidelity account. Please contact Fidelity at
877-208-0784.

In addition, the Company will pay for Employee’s actual legal fees and expenses
incurred in connection with the Employee seeking advice with respect to this
Agreement by the firm of Katzke & Morgenbesser LLP (“Morgenbesser”) in an amount
not to exceed $25,000.00. This payment shall be made within thirty (30) days of
the Effective Date of this Agreement (as defined in paragraph 5(f) of Exhibit
1), provided that (i) Morgenbesser provides to the Company an invoice of
services rendered no later than the Effective Date of this Agreement, (ii) the
Company approves the submitted invoice, and (iii) Morgenbesser submits to the
Company an up-to-date copy of an Internal Revenue Service Form W-9 for
Morgenbesser.

 

2



--------------------------------------------------------------------------------

Exhibit 1

GENERAL RELEASE OF CLAIMS

1.    In consideration for the benefits promised to the Employee in, and set
forth in Appendix A to, the Separation Agreement and Release executed on _______
(the “Separation Agreement”), which Linda S. Huber (hereinafter referred to as
“Employee”) acknowledges and agrees are just and sufficient consideration for
the waivers, releases and commitments set forth herein, Employee hereby WAIVES,
RELEASES and FOREVER DISCHARGES the Company and its past and present parents,
subsidiaries, affiliates and divisions, their respective successors and assigns,
and all of their respective past and present directors, officers,
representatives, stockholders, agents, employees, attorneys, agents and trustees
or administrators of any Company plan, whether as individuals or in their
official capacity, and the respective heirs and personal representatives
(together, “Releasees”), from any and all legally waivable claims, grievances,
injuries, controversies, agreements, covenants, promises, debts, accounts,
actions, causes of action, suits, arbitrations, sums of money, attorneys’ fees,
costs, damages or any right to any monetary recovery or any other personal
relief, whether known or unknown, in law or in equity, by contract, tort, law of
trust or pursuant to federal, state or local statute, regulation, ordinance or
common law, which Employee now has, ever has had, or may hereafter have, based
upon or arising from any fact or set of facts, acts or omissions, whether known
or unknown to Employee, from the beginning of time until the date of execution
of this Release (together, “Claims”), arising out of or relating in any way to
Employee’s employment or other relationship with the Company or termination of
that employment or other relationship. This RELEASE includes, but is not limited
to, any claim for unlawful discrimination under the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964, as amended,
the Older Workers’ Benefits Protection Act (“OWBPA”), the Equal Pay Act (“EPA”),
, the Employee Retirement Income Security Act (“ERISA”) (including, but not
limited to, claims for breach of fiduciary duty under ERISA), the Rehabilitation
Act of 1973, and the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.
§ 1981, the Family and Medical Leave Act of 1993 (“FMLA”), New York State Human
Rights Law, New York Equal Pay Law, New York State Civil Rights Law, New York
Off-duty Conduct Lawful Activities Discrimination Law, New York State Labor
Relations Act, Article 23-A of the New York State Corrections Law, New York
Whistleblower Statute, New York Family Leave Law, New York Minimum Wage Act, New
York Wage and Hour Law, New York Wage Hour and Wage Payment Law, New York State
Worker Adjustment and Retraining Notification Act, the retaliation provisions of
New York Workers’ Compensation Law; New York City Human Rights Law; and the New
York City Earned Sick Time Act, including all amendments thereto.    In
consideration for Employee’s release of the Releasees, the Company hereby
discharges and generally releases Employee from all claims, causes of action,
suits, agreements, and damages which each such party may have now or in the
future against Employee for any act, omission, or event relating to Employee’s
employment with the Company or termination of employment therefrom occurring up
to and including the date on which Employee signs this Release to the extent
that any such claim, cause of action, suit, agreement, or damages is based on
facts, acts, omissions, circumstances, or events actually known as of the date
of this Release to the Company’s Board of Directors (“Board”), or facts, acts,
omissions, circumstances, or events which, as of the date of this Release, the
Board reasonably should have been aware of.

 

3



--------------------------------------------------------------------------------

2.    Notwithstanding the generality of the foregoing, nothing herein
constitutes a release or waiver by Employee of, or prevents Employee from making
or asserting: (i) any Claim or right Employee may have under COBRA; (ii) any
Claim or right Employee may have for unemployment insurance benefits or workers’
compensation benefits; (iii) any Claim or right Employee may have to vested
benefits under the written terms of a qualified employee pension benefit plan;
(iv) any Claim that cannot be waived as a matter of law pursuant to federal,
state or local law; (v) any medical claim incurred during your employment that
is payable under applicable medical plans or an employer-insured liability plan;
(vi) any Claim or right that may arise after the execution of this Agreement;
(vii) any Claim or right Employee may have under this Agreement; and/or
(viii) any right, if any, to continued coverage under the Company’s applicable
directors’ and officers’ or other third party liability insurance policy(ies).
In addition, nothing herein shall prevent Employee from filing a charge or
complaint, either individually or with or on behalf of others, with the Equal
Employment Opportunity Commission (“EEOC”), the National Labor Relations Board
(“NLRB”), the U.S. Department of Labor, the Occupational Safety and Health
Commission, or any other federal, state, or local administrative agency or
Employee’s ability to participate in any investigation or proceeding conducted
by such agency; provided, however, that pursuant to Paragraph 1, Employee is
waiving any right to recover monetary damages or any other form of personal
relief in connection with any such charge, complaint, investigation or
proceeding. To the extent Employee receives any personal or monetary relief in
connection with any such charge, complaint, investigation or proceeding, the
Company will be entitled to an offset for the payments made pursuant to
Paragraph 2 of the Separation Agreement. Notwithstanding this provision, nothing
in this Agreement limits Employee’s ability to receive an award from a
government-administered award program for information provided to any federal,
state or local authority or administrative agency and nothing in this Agreement
requires an offset of any such award.

3.    This RELEASE is binding on Employee, Employee’s heirs, legal
representatives and assigns. However, it does not apply to any claim that may
arise after the date that Employee signs this Release.

4.    Employee represents that Employee has not filed any complaints, charges,
claims, grievances, or lawsuits against the Company, Moody’s and/or any related
persons with any local, state or federal agency or court, or with any other
forum.

5.    Employee hereby acknowledges that:

 

  a. Employee has obtained independent legal advice from an attorney of
Employee’s choice with respect to this Release, or Employee agrees that Employee
has been instructed to consult with an attorney before signing this Release and
has knowingly and voluntarily chosen not to do so;

 

  b. Employee has had a period of at least twenty-one (21) days to review and
consider this Release;

 

  c. Employee may not execute this Release before the Termination Date;

 

4



--------------------------------------------------------------------------------

  d. Employee has freely and voluntarily entered into this Release after due
consideration;

 

  e. Employee has the right to revoke this Release within seven (7) calendar
days of signing it. Employee’s notice of revocation must be in writing and
addressed and delivered to the attention of John Goggins, EVP-General Counsel, 7
World Trade Center at 250 Greenwich Street, New York, NY, 10007, by
hand-delivery or by certified mail, return receipt requested, on or before the
end of the seven-day period;

 

  f. The benefits identified in Paragraph 2 of the Separation Agreement and
described in Appendix A attached thereto will not become due until: (i) Employee
has signed, and not revoked, the Separation Agreement, and (ii) eight (8) days
after the Company has received a signed copy of this Release. This Release will
not be effective and enforceable against the Company until eight (8) days after
the Company has received Employee’s signed copy of this Agreement. That will be
the “Effective Date” of this Release. If Employee revokes the Separation
Agreement, or this Release, Employee will not receive the benefits set forth in
Appendix A of the Separation Agreement; and

 

  g. Employee acknowledges that in deciding to sign this Release, Employee has
not relied on any promises or commitments, whether spoken or in writing, made to
Employee by any Company representative, except for what is expressly stated in
the Separation Agreement previously provided to the Employee.

6.    Employee agrees that if Employee fails to execute and return this Release
to the Company on but not before the Termination Date, as defined in Appendix A
of the Separation Agreement, the promises and agreements made by the Company
herein and in the Separation Agreement will have been revoked.

7.    This Release incorporates by reference, as if set forth fully herein, all
terms and conditions of the Separation Agreement between the Company and
Employee, including the recitation of consideration provided by the Company. It
is not Employee’s intention to otherwise change, alter or amend any of the terms
and conditions of the Separation Agreement, for which Employee received adequate
consideration, and which remains in full force and effect. Employee acknowledges
and agrees that Employee continues to be bound by the terms and conditions of
the Separation Agreement.

 

5



--------------------------------------------------------------------------------

PLEASE READ the following declaration and sign this Release only if it is true
on the Termination Date, June 30, 2018:

Employee acknowledges that she has carefully read and considered this Release;
that she has been given the opportunity to review this Release with an attorney
of her own choosing; that she understands by signing this Release and allowing
it to become effective, she is forever relinquishing important legal rights and
claims, including under the ADEA; and that she freely and voluntarily consents
to all terms of this Release with full understanding of what they mean.

IN WITNESS WHEREOF, Employee and the Company by its duly authorized agent have
hereunder executed this Release.

 

LINDA S. HUBER     MOODY’S CORPORATION            

John Goggins, EVP-General Counsel

   

Authorized Agent

           

Date signed by Linda S. Huber

   

Date signed by Moody’s Corporation

 

6